Detailed Office Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 June 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to new claims 59-125 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-125
Claims 59-125 are rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth et al. (2006/0153362; “Bloodworth”) in view of Alston et al. (2013/0287358; “Alston” ), and further in view of Macall, Thomas George (2013/0266265; “Macall”).
Regarding independent claims 59, 66, 79, 90, 103, and 109, Bloodworth discloses in figure 4, and related text, a compartmentalized enclosure 100 for controlling access to different components in a telecommunications system comprising: a base enclosure portion 102 configured to form an outer perimeter shape portion and a cavity; and a panel 130 configured to form an inner perimeter shape portion that matches and fits within the outer perimeter shape portion so as to prevent access to the cavity when the panel is in a closed position, wherein, in the closed position, the panel is configured to be disposed in the cavity of the base enclosure portion, and a plurality of edges of the panel are configured to define the inner perimeter shape portion, wherein the panel is movable to an open position where the panel permits access to the cavity. Bloodworth, pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals.”) and [0047]-[0052], and [0056]. 
Bloodworth, Figure 4

    PNG
    media_image1.png
    510
    647
    media_image1.png
    Greyscale



[0034] NID 20 includes a components area 48 having a security cover 50 for preventing unauthorized access to the components area 48 and the components therein that belong to the service provider. The cover 50 may be secured over the components area 48, for example, by a security screw that requires an industry specific tool to remove. An original equipment manufacturer (OEM) may provide a printed circuit board (PCB) 52 mounted within the components area 48. Area 48 may be configured for mounting PCB 52 above first floor 24, for example by mounting the PCB 52 to first floor 24 via standoffs. Alternatively, the PCB 52 may be mounted directly or via standoffs to the back side of cover 50 (i.e. the side of cover 50 facing components area 48). As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals. Accordingly, PCB 52 is commonly referred to as an opto-electronic device or interface. Components area 48 may contain active and/or passive components, and such components may be located and configured on the PCB 52 in any manner desired by the OEM or the service provider.
[0047] As shown in FIG. 4, NID 100 further comprises connections and components panel 130 positioned within base 102. Panel 130 is shaped, sized, and configured to be removably mounted within base 102. Additionally, connections and components panel 130 may be hinged such that panel 130 can be rotated outwardly from base 102 about hinges (not shown), thereby providing access to the portion of base 102 behind panel 130, hereinafter referred to as components area 132. Standoffs 134 positioned within components area 132, and preferably along the inside surface of sidewall 106, operate to position the panel 130 at a fixed elevation above floor 104. Once positioned, panel 130 is secured within base 102 by conventional fasteners such as snap locks, screws, rivets, or the like. As such, panel 130 comprises a first compartment in base 102 that defines connections area 124 located on the outer side of panel 130, and a second compartment in base 102 that defines components area 132 located on the inner side of panel 130 (i.e. between floor 104 and the connections and components panel 130). Connections area 124 and components area 132 may be shaped, sized, and located within base 102 in any suitable manner, but are intentionally located on separate elevations with respect to floor 104 in a stacked or layered configuration. OEMs may provide, for example, the previously shown and described printed circuit board PCB 52 mounted within components area 132. Components area 132 may be configured for mounting the PCB 52 on floor 104 or above floor 104, such as by mounting the PCB 52 to floor 104 via standoffs. Similarly, PCB 52 may be mounted on the inner side of panel 130 (i.e. the side of panel 130 facing components area 132) or below panel 130 via standoffs. Components area 132 may contain active components, passive components, or both active and passive components, and such components may be located and configured on the PCB 52 as desired by the OEM in the manner previously described. 
[0048] As shown and described herein, connections area 124 includes fiber optic connection 54 mounted to the outer side of panel 130 on a mounting bracket 56 for optically connecting one or more optical fibers of the network fiber optic drop cable with one or more optical fibers within the NID 100. If connection 54 is a connector adapter sleeve or receptacle, the optical fiber(s) of the drop cable are preferably pre-connectorized, and the pre-connectorized drop cable is received within one end of the connection 54. At least one connectorized fiber optic pigtail may then be received within the other end of the connection 54 and optically aligned with a corresponding optical fiber on the drop cable. The fiber optic pigtail may then be routed into the components area 132 through an opening in the panel 130, identified in FIG. 4 by panel port 136. The fiber optic pigtail is then optically and physically connected to an optical component within components area 132, such as an optical-to-electrical converter. Panel port 136 may be located at any convenient location on the panel 130. Alternatively, if the optical fibers of the drop cable are not connectorized, connections area 124 may further include a conventional splice tray and/or splice holder 59 for housing one or more splices between the optical fiber(s) of the drop cable and optical fiber(s) spliced thereto by conventional methods as are known in the art, such as by mechanical or fusion splicing. 
[0049] Terminating devices 60, such as conventional insulation displacement connectors (IDCs) shown in FIG. 4 may be mounted on panel 130. Preferably, terminating devices 60 are removably mounted onto panel 130, such as by the use of conventional slots that engage with feet provided on the terminating devices 60. Alternatively, panel 130 may contain an opening indicated by dashed line 138 in FIG. 4 through which terminating devices 60 mounted on PCB 52 protrude through panel 130 from the components area 132 into the connections area 124. Additional openings 140 may be formed through panel 130 into which OEM-provided connector receptacles or jacks (not shown), such as modular RJ-11 or RJ-45 jacks, may be inserted to receive corresponding plugs from subscriber communications equipment or line testing equipment, such as a conventional handset. The OEM-provided connector receptacles or jacks may be mounted on the outer side of the PCB 52 so that they protrude outwardly through openings 140 when the PCB 52 is mounted within components area 132 of NID 100 and panel 130 is in its fully installed position inside base 102 abutting standoffs 134. The OEM-provided connector receptacles or jacks are electrically connected to an electrical component on the PCB 52 via jumper wires. Alternatively, the jumper wires may be connected between the PCB 52 and one end of a terminating device 60. The subscriber wiring is then connected to the other end of the terminating device 60, as previously described, to electrically connect the subscriber wiring to an electrical component, such as an electrical-to-optical converter, on the PCB 52. For example, the jumper wires may be terminated at the end opposite the terminating device 60 with an appropriate modular plug, such as an OEM-provided RJ-11 plug, which is in turn attached to and electrically connected with an electrical component on the PCB 52. 
[0050] Components area 132 may be shielded against EMI by locating a suitable shield between panel 130 and PCB 52. The EMI shield may be in the form of a metallic plate, or it may be in the form of a suitable EMI mitigating coating which may be applied directly to the back (i.e. inner) side of panel 130. 
[0051] As previously described, connections area 124 is located at a first elevation within base 102 on the front (i.e. outer) side of panel 130. Components area 132, on the other hand, is located at a second elevation within base 102 that is different than the first elevation. In particular, components area 132 is located between floor 104 of base 102 and the back (i.e. inner) side of panel 130. Thus, base 102 is divided by panel 130 into a first, outer compartment and a second, inner compartment bordered by sidewall 106. 
[0052] The network drop cable may be strain relieved as it enters connections area 124 of base 102. As shown herein, drop cable entry port 122 comprises a strain relief bracket 142 for strain relieving the drop cable with a clamping device (not shown), such as a cable tie. Similarly, subscriber cable entry port 128 is comprises a strain relief bracket 142 for strain relieving the subscriber cable as it enters the connections area 124. Furthermore, NID 100 may optionally comprise second base 62, as previously shown and described with respect to the embodiment of FIGS. 1-3, for storing drop cable slack. When so configured, base 102 is movably attached to second base 62, for example by hinges 64, to provide access to the drop cable slack without disturbing the optical and electrical connections within base 102, and second base 62 is secured, for example, to a wall at the subscriber premises. 
[0056] As described, second (i.e. outer) compartment 212 preferably is provided with arcuate inner walls 226 for coiling an excess length of a network fiber optic drop cable containing one or more optical fibers without exceeding the minimum bend radius of the optical fibers and without creating kinks or tight bends which may interfere with the performance of the optical fibers. Preferably, the drop cable slack is coiled loosely between arcuate walls 226 and second sidewall 210. The second compartment 212 may also be provided with retaining members 72 for retaining the drop cable slack within the second compartment 212 in a desired configuration. Retaining members 72 may be removable to facilitate coiling or otherwise positioning the drop cable slack in second compartment 212. As best shown in FIG. 9, retaining members 72 may, for example, be fitted into slotted receiving portions 74 along the inside surface of second sidewall 210, and retained by a friction fit, an adhesive, or other methods known in the art.
Bloodworth, pars. [0034], [0047]-[0052], and [0056].
Further regarding independent claims 59, 66, 79, 90, 103, and 109, Bloodworth does not explicitly disclose:
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define a compartmentalized enclosure for controlling access to a telecommunications system comprising: a base enclosure portion configured to form a cavity; a panel configured to define an outer cavity and an inner cavity, the panel being configured to prevent access to an inner portion of the cavity; wherein, when the panel is in the closed position, a plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall; as recited in claim 59;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for controlling access to a fiber optical cable portion, a fiber optic component, a coaxial input cable, a cable splitter, and a plurality of output cable portions comprising: a base enclosure portion having a lower wall portion configured to partially house a fiber optical cable portion and a fiber optic component, and a plurality of sidewall portions; a panel configured to move between a closed position, where the panel prevents access to an inner portion of a cavity; as recited in claim 66;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for selectively controlling access to a fiber optic component in a telecommunications system comprising: a base enclosure portion configured to partially enclose a fiber optic cable connection portion that is configured to be connected to a fiber optic component; and a panel configured to move between a closed panel position, where the panel prevent access to an inner portion of a cavity; and an open panel position; as recited in claim 79;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for selectively controlling access to an optical fiber component and/or coaxial cable components comprising: a base enclosure portion configured to partially house an optical fiber cable connection portion that is configured to be connected to an optical fiber component; a panel configured to move between a closed position, where the panel is configured to prevent access to an inner portion of a cavity when the panel is in the closed position, and an open position,; wherein an upper panel portion of the panel includes an edge portion configured to fit within a first sidewall portion of the base enclosure portion between the edge portion and the first sidewall portion when the panel is in the closed position; wherein a sidewall panel portion of the panel includes a sidewall edge portion configured to fit within a lower wall portion of the base enclosure portion between the sidewall edge portion and the lower wall portion of the base enclosure when the panel is in the closed position; wherein an extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a second sidewall portion of the base enclosure portion when the panel is in the closed position; wherein the optical fiber cable connection portion is disposed between the extension panel edge portion and the second sidewall portion when the panel is in the closed position; as recited in claim 90; 
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for selectively controlling the ability to an optic fiber cable connection portion from a fiber optical component comprising: a base portion configured to partially enclose an optical fiber cable connection portion that is configured to be connected to or disconnected from an optical fiber component; a panel configured to selective move between a closed panel position, where the panel prevents access to an inner portion of a cavity when the panel is in the closed position, and an open panel position; as recited in claim 103; 
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for selectively controlling access to an optical fiber component and/or coaxial cable components comprising: a base portion configured to partially support an optical fiber cable connection portion that is configured to be connected to an optical fiber component; a panel configured to move between a closed position, where the panel is configured to prevent access to an inner portion of a cavity, and an open position, and wherein the coaxial cable component comprises a coaxial input cable, a cable splitter, or an output cable portion; as recited in claim 109. 
However, Alston discloses in figures 2 and 3 an access box 100 having a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been wrapped. Alston, pars. [0015] (“Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.”) and [0016] (“In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.”).
Alston, Figure 2

    PNG
    media_image2.png
    489
    693
    media_image2.png
    Greyscale


Alston, Figure 3

    PNG
    media_image2.png
    489
    693
    media_image2.png
    Greyscale




[0015] FIG. 2 depicts an exploded perspective view of the access box 100. The mounting box 102 is configured to receive a support box 114. Like the mounting box 102, the support box 114 defines a number of openings 116 to allow a cable to be inserted from an exterior of the support box 114 to an interior thereof. Although the access box 100 utilizes both a mounting box 102 and a support box 114, other embodiments that utilize only one or the other are contemplated. The mounting box 102 includes a number of projections 118 that are configured to align with projections 120 on the support box 114. Either or both of these projections 118, 120 may be configured to receive one or more screws 122, press fit connectors, or other elements to secure the various components of the access box 100 relative to each other. One or more splice holders 124 may be located within the interior of the support box 114, and may be discrete from the support box 114 or manufactured integrally therewith. Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.
[0016] A connector mounting panel 126 is secured to the support box 114. In the depicted embodiment, the connector mounting panel 126 is pivotably connected at a hinge 128 that may be located along a top, side, or bottom portion of the connector mounting panel 126. The hinge 128 allows pivoting movement of the connector mounting panel 126 around a hinge axis H (see FIG. 3). In alternative embodiments that do not utilize a support box, the connector mounting panel 126 may be pivotably secured to the mounting box 102. In the depicted embodiment, the connector mounting panel 126 includes a latch 130 located opposite the hinge 128 that may hold the connector mounting panel 126 in a closed position, releasably secured to the support box 114. In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.
[0017] The connector mounting panel 126 includes a mounting surface 136 for a cable connection device 138, which in this case is a fiber optic adapter. A biasing element 140, such as a spring, may be used to bias the cover panel 112 toward a closed position, as described in more detail below. An access panel 142 is carried by and pivotably secured to the cover panel 112, and may also be biased with a biasing element 144. Typically, the access panel biasing element 144 biases the access panel 142 into a first access panel position such that the access panel 142 is positioned substantially orthogonal to the cover panel 112. Either or both of the biasing elements 140, 144 may include at least one of a coil spring, an elastomeric element, a leaf spring, and a torsion spring. In other embodiments, the biasing elements 140, 144 may be incorporated into a single unitary part, such as a more complex leaf spring.
Alston, pars. [0015]-[0017].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth to incorporate Alston’s tight-fitting panels and bases, Alston, par. [0016], to enable:
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define a compartmentalized enclosure for controlling access to a telecommunications system comprising: a base enclosure portion configured to form a cavity; a panel configured to define an outer cavity and an inner cavity, the panel being configured to prevent access to an inner portion of the cavity; wherein, when the panel is in the closed position, a plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall; as recited in claim 59;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for controlling access to a fiber optical cable portion, a fiber optic component, a coaxial input cable, a cable splitter, and a plurality of output cable portions comprising: a base enclosure portion having a lower wall portion configured to partially house a fiber optical cable portion and a fiber optic component, and a plurality of sidewall portions; a panel configured to move between a closed position, where the panel prevents access to an inner portion of a cavity; as recited in claim 66;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for selectively controlling access to a fiber optic component in a telecommunications system comprising: a base enclosure portion configured to partially enclose a fiber optic cable connection portion that is configured to be connected to a fiber optic component; and a panel configured to move between a closed panel position, where the panel prevent access to an inner portion of a cavity; and an open panel position; as recited in claim 79;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for selectively controlling access to an optical fiber component and/or coaxial cable components comprising: a base enclosure portion configured to partially house an optical fiber cable connection portion that is configured to be connected to an optical fiber component; a panel configured to move between a closed position, where the panel is configured to prevent access to an inner portion of a cavity when the panel is in the closed position, and an open position,; wherein an upper panel portion of the panel includes an edge portion configured to fit within a first sidewall portion of the base enclosure portion between the edge portion and the first sidewall portion when the panel is in the closed position; wherein a sidewall panel portion of the panel includes a sidewall edge portion configured to fit within a lower wall portion of the base enclosure portion between the sidewall edge portion and the lower wall portion of the base enclosure when the panel is in the closed position; wherein an extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a second sidewall portion of the base enclosure portion when the panel is in the closed position; wherein the optical fiber cable connection portion is disposed between the extension panel edge portion and the second sidewall portion when the panel is in the closed position; as recited in claim 90; 
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for selectively controlling the ability to an optic fiber cable connection portion from a fiber optical component comprising: a base portion configured to partially enclose an optical fiber cable connection portion that is configured to be connected to or disconnected from an optical fiber component; a panel configured to selective move between a closed panel position, where the panel prevents access to an inner portion of a cavity when the panel is in the closed position, and an open panel position; as recited in claim 103; 
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a base enclosure to define an enclosure for selectively controlling access to an optical fiber component and/or coaxial cable components comprising: a base portion configured to partially support an optical fiber cable connection portion that is configured to be connected to an optical fiber component; a panel configured to move between a closed position, where the panel is configured to prevent access to an inner portion of a cavity, and an open position, and wherein the coaxial cable component comprises a coaxial input cable, a cable splitter, or an output cable portion; as recited in claim 109; 
because the resulting configurations would discourage tampering with the cables located within cavity. Alston, par. [0016].
Further regarding independent claims 59, 66, 79, 90, 103, and 109, while Bloodworth in view of Alston discloses panel, base and lid configurations in which matched perimeters control access to fiber-connect optoelectronic components, Bloodworth in view of Alston does not explicitly disclose that the tight-fitting panels and walls/bases prevents disconnecting fiber optic cables from fiber optic components when the panels are in closed positions.
However, Macall discloses in figures 1-8, and paragraphs [0048]-[0076], optoelectronic components 138 located on flat structures 102 such that optical fibers 124 connected to the optoelectronic components 138 by connections 146 are located within tracks 104/120 that guide and protect the optical fibers in paths greater than or equal to minimum bend radius, the paths defining wrapping structures that are recessed from the edges of the flat structures and the paths locating connections 146 in regions positions recessed in from extreme perimeters of the flat structures, the connections disposed out of line-of-sight of external entry points and the connections and fibers are covered. Macall, par. [0067] (“The track cover 122 desirably functions to provide at least partial, and preferably substantially complete protection for the one or more optical fibers 124 by substantially completely covering the one or more optical fiber channels 120, such as by fitting over the first wall 116 and the second wall 118. One or more end 144 of the track cover 122 may overhang or extend past the first end 108 and/or the second end 110 of the track 104, and over the one or more optical fibers 124, for a distance such that the one or more optical fibers 124 is protected as it extends between the track 104 and the respective opto-electrical component 138 to which the one or more optical fibers 124 is connected via a connector 146 (FIGS. 2-4B). In some embodiments, the one or more end 144 may extend past the first end 108 of the track 104 and/or the second end 110 of the track 104 to at least partially overlap the connector 146, such that the one or more optical fibers 124 is substantially completely covered by the track cover 122, for example. The connector 146 may be any conventional connector 146 as will be understood by a person of ordinary skill in the art.”).
Macall, Figure 3

    PNG
    media_image3.png
    396
    526
    media_image3.png
    Greyscale



Macall, Figure 4A

    PNG
    media_image4.png
    348
    428
    media_image4.png
    Greyscale

Macall, Figure 4B 

    PNG
    media_image5.png
    375
    520
    media_image5.png
    Greyscale



[0048] Referring now to FIG. 1, shown therein is an exemplary embodiment of an optical fiber track system 100 according to the inventive concepts disclosed herein, shown attached to a support 102. The optical fiber track system 100 comprises a track 104, and a ramp 106. It is to be understood, however, that in some exemplary embodiments of the inventive concepts disclosed herein, the track 104 and the ramp 106 may be formed as a unitary body. Further, in some exemplary embodiments the track 104 or the ramp 106 may be omitted.
[0049] Further, while the support 102 is shown as being a printed circuit board, the inventive concepts disclosed herein are not limited to using a printed circuit board, as will be understood by persons of ordinary skill in the art having the benefit of the instant disclosure.
[0050] Referring now to FIGS. 2-4B, the track 104 may have a first end 108 (FIG. 3), a second end 110 (FIG. 3), a ramp end 112 (FIG. 3), a bottom 114 (FIG. 3), one or more first wall 116 and one or more second wall 118 extending from the bottom 114 such that one or more optical fiber channels 120 is defined by the bottom 114, the one or more first wall 116 and the one or more second wall 118 of the track 104. For example, the track 104 may define two or more optical fiber channels 120 as shown in FIG. 3. The one or more optical fiber channels 120 can extend between the first end 108 of the track 104 and the ramp end 112 of the track 104, and/or from the second end 110 of the track 104 to the ramp end 112 of the track 104, for example. The track 104 may further have a track cover 122, as will be described with reference to FIG. 5 below.
[0051] The track 104 may have any desired shape, size, and curvature, provided that that the curvature of the one or more optical fiber channels 120 is at least equal to or greater than the minimum bend radius of one or more optical fibers 124 accommodated by the one or more optical fiber channels 120. For example, one or more first portions of the track 104 may be straight, and one or more second portions of the track 104 may be curved, S-shaped, oval, circular, U-shaped, or shaped in any other desired manner. In some exemplary embodiments, the track 104 may be straight, curved, S-shaped, U-shaped, oval, circular, serpentine, elliptical, and combinations thereof, for example.
[0052] Desirably, the first end 108 of the track 104 is substantially straight for a distance of about 1/2 inch, for example, but in some exemplary embodiments the distance may be less than about 1/2 inch, or more than about 1/2 inch, as will be understood by persons of ordinary skill in the art having the benefit of the instant disclosure.
[0053] The second end 110 of the track 104 may likewise be substantially straight for any desired distance, such as about 1/2 inch, for example.
[0054] Similarly, the ramp end 112 of the track 104 may be substantially straight for a distance of about 1/2 inch, for example. It is to be understood, however, that in some exemplary embodiments of the inventive concepts disclosed therein, the first end 108 of the track 104, the second end 110 of the track 104, and/or the ramp end 112 of the track 104 may have various curvatures, provided such curvatures are at least equal to, or exceed the minimum bend radius of the one or more optical fibers 124.
[0055] To permit insertion of the one or more optical fibers 124 in the one or more optical fiber channels 120, the one or more optical fiber channels 120 has an open top and is adapted to accommodate and selectively retain the one or more optical fibers 124 therein. The one or more optical fiber channels 120 generally follows the curvature of the track 104, but it is to be understood that one or more portions of the one or more optical fiber channels 120 may deviate from the general curvature of the track 104 in some exemplary embodiments. The one or more optical fiber channels 120 may comprise optical fiber retaining features, such as tabs 126, protrusions 128, spacers (not shown), dividers (not shown), clips (not shown), brackets (not shown), and combinations thereof, for example. The tabs 126 and protrusions 128 may function to center, retain, and/or separate the one or more optical fibers 124 positioned inside the one or more optical fiber channels 120, for example.
[0056] It is to be understood that one, two, three, or more than three optical fiber channels 120 may be implemented with the inventive concepts disclosed herein, and one, two, three, or a plurality of optical fibers 124, may be accommodated by the one or more optical fiber channels 120, for example. The one or more optical fiber channels 120 may be lined with one or more materials, such as opaque light-shielding materials, elastomeric cushioning materials, moisture-absorbing materials, vibration-absorbing materials, shock-reducing materials, and combinations thereof, which may be implemented to protect the one or more optical fibers 124 from heat, light cross-leakage, moderate vibrations, moisture, shocks due to dropping the device, and combinations thereof, for example.
[0057] The track 104 may further comprise one or more truss 130 (FIGS. 2-4B) extending from the track 104 and having one or more arms 132a-n and one or more connector 134. The one or more truss 130 is adapted to attach the track 104 to the support 102 via the one or more connector 134 positioned at a distance from the track 104 (e.g. about 1/4 inch), such as by using one or more screws 136, bolts (not shown), welds (not shown), adhesives (not shown), and combinations thereof, for example. It is to be understood that in some exemplary embodiments the one or more truss 130 may be press-fitted, inserted into notches or openings (not shown), attached to brackets (not shown), glued, welded, or otherwise secured to the support 102 via the one or more connector 134.
[0058] It is to be also understood that while the one or more truss 130 is shown in FIG. 2 as extending laterally from the track 104 and being substantially A-shaped with two arms 132a and 132b, the one or more truss 130 may have any desired shape, size, orientation, and any number of arms 132a-n, depending on support 102 design, operating variables, materials used, and combinations thereof, for example. For example, the one or more truss 130 may extend between a first portion of the track 104 and a second portion of the track 104 and the connector 134 may be positioned between the first portion of the track 104 and the second portion of the track 104 as shown in FIGS. 3 and 4A. In some exemplary embodiments, the one or more truss may be substantially surrounded by a portion of the track 104, as shown in FIGS. 3 and 4B, and may comprise one, two, three, four, or more than four arms 132a-n.
[0059] Further, while the one or more truss 130 is shown as extending from the track 104, in some exemplary embodiments the one or more truss 130 may be attached to the track 104 and to the support 102 in any conventional manner, such as screws, bolts, clamps, adhesives, and combinations thereof, for example. In some exemplary embodiments, the one or more truss 130 may be slidable, extendable, retractable, rotatable, pivotable, or otherwise adjustable relative to the track 104, such that the connector 134 may be selectively moved between a first position and a second position relative to the track 104.
[0060] It is to be understood that the one or more truss 130 may extend laterally, horizontally, or vertically from the track 104, and may be oriented at any desirable angle relative to the track 104, which angle may vary from 0 to 180 degrees, such that the one or more connector 134 is spaced at a distance from the track 104, for example. In some exemplary embodiments, a first connector 134 may be spaced at a first distance from the track 104, and a second connector 134 may be spaced at a second distance from the track 104, and the first and second distance may be different, similar, or substantially equal to one another. Further, the one or more truss 130 may be straight, curved, or may have one or more arms 132a-n having one or more straight portions, and one or more curved portions, and combinations thereof in some exemplary embodiments.
[0061] The one or more truss 130 may function to support the track 104 a distance above the support 102, such that the track 104 is oriented at an angle relative to a plane of the support 102, which angle may vary from 0.degree. to about 90.degree., for example. Further, the one or more truss 130 may function to position the one or more connector 134 at a distance from the track 104, which distance may vary from about 0.1 inch to any desired distance, preferably about 1/4 inch or larger, for example. This desirably allows the track 104 to be supported above the support 102 without interfering with other functionality of the support 102. For example, in one embodiment the support 102 is a circuit board that has at least two functions: 1) routing signals and supporting components, and 2) supporting the track 104. In this embodiment, the one or more connector 134 is designed to connect the track 104 to the support 102 without interfering with the other signal routing or components of the support 102. One or more electrical component 138 may be at least partially positioned between the track 104 and the support 102. Further, the one or more truss 130 may allow for optimal selection of the attachments sites for the one or more connector 134, such that the attachment sites for the one or more connector 134 do not interfere with the electrical components, circuits, or traces of the support 102, for example.
[0062] As used herein, the term attachment site (or attachment sites) refers to an area of the support 102 that is devoid of electrical components 138, traces, circuits, and other devices that could be interfered with by the optical fiber track system 100, for example. It is to be understood, however, that an attachment site may be incorporated into one or more electrical or opto-electrical components attached to the support 102 in some exemplary embodiments of the inventive concepts disclosed herein.
[0063] The track 104 may further define one or more attachment openings 140 adapted to receive one or more screws 136 therein, such that the track 104 may be securely attached to the support 102, either directly or at a distance above the support 102, for example. It is to be understood that the one or more truss 130, attachment openings 140, or a combination of one or more truss 130, attachment openings 140, and/or other attachment mechanisms (not shown) such as brackets, flanges, posts, and columns, and combinations thereof may be used with the inventive concepts disclosed herein. Further, one or more heat sinks, vibration-reducing pads, rubberized inserts, and combinations thereof may be implemented in any conventional manner to protect the track 104 from heat and/or vibrations as will be appreciated by a person of ordinary skill in the art.
[0064] Further, a portion 142 of the track 104 may be implemented, such that any excess length of the one or more optical fibers 124 may be looped, or wound, around the portion 142 one or more times as necessary to accommodate any excess length of the one or more optical fibers 124 onto the support 102, for example. The portion 142 may be connected to the support via one or more truss 130 in some exemplary embodiments.
[0065] The track 104 may be constructed of any suitable material, such as plastics, resins, laminates, wood, non-metals, metals, polymers, rubbers, and combinations thereof, for example. The track 104 may be made using any conventional method, such as molding, casting, machining, carving, pouring, fabricating, 3D printing, and combinations thereof, for example. In some embodiments, the track 104 may be formed of the same or similar materials with the support 102, for example. In other embodiments, the track 104 and the support 102 may be formed as a unitary body, for example.
[0066] Referring now to FIG. 5, the optional track cover 122 may be substantially flat and may be adapted to correspond to the shape and size of the track 104. The track cover 122 may be constructed of any suitable material, such as plastics, resins, laminates, thermoplastics, rubber, metals, non-metals, fibrous materials, textiles, fabrics, glass, and combinations thereof, for example. The track cover 122 may be attached to the track 104 in any conventional manner, such as via press-fitting, tabs, ties, brackets, bolts, clamps, plastic ties, wire, screws, adhesives, ultrasonic welds, joints, and combinations thereof, for example.
[0067] The track cover 122 desirably functions to provide at least partial, and preferably substantially complete protection for the one or more optical fibers 124 by substantially completely covering the one or more optical fiber channels 120, such as by fitting over the first wall 116 and the second wall 118. One or more end 144 of the track cover 122 may overhang or extend past the first end 108 and/or the second end 110 of the track 104, and over the one or more optical fibers 124, for a distance such that the one or more optical fibers 124 is protected as it extends between the track 104 and the respective opto-electrical component 138 to which the one or more optical fibers 124 is connected via a connector 146 (FIGS. 2-4B). In some embodiments, the one or more end 144 may extend past the first end 108 of the track 104 and/or the second end 110 of the track 104 to at least partially overlap the connector 146, such that the one or more optical fibers 124 is substantially completely covered by the track cover 122, for example. The connector 146 may be any conventional connector 146 as will be understood by a person of ordinary skill in the art.
[0068] The track cover 122 may be lined with one or more layers of material (not shown), such as an elastomeric material, to further protect the one or more optical fibers 124 from vibration, light, external contaminants such as dust or debris, and damage, for example.
[0069] Referring now to FIGS. 6 and 7, the ramp 106 may be implemented similarly to the track 104, and has a first end 148, a second end 150, and one or more channels 152 extending between the first end 148 and the second end 150 at an angle .alpha. relative to a plane defined by the track 104. The angle .alpha. may be any desired angle, such as between about 0.degree.-90.degree., provided that the one or more optical fibers 124 is not bent beyond its minimum bend radius. For example, the angle .alpha. may vary gradually, rapidly, randomly, and combinations thereof, along the length of the one or more channels 152, provided that the one or more optical fibers 124 is not bent beyond its minimum bend radius.
[0070] The ramp 106 functions to accommodate and protect the one or more optical fibers 124 in three-dimensions, such that the one or more optical fibers 124 is conveyed to an opto-electrical component 154 positioned in a plane that is non-coplanar with the plane defined by the track 104 when the first end 148 of the ramp 106 is connected to, or positioned adjacent to the ramp end 112 of the track 104.
[0071] Non-coplanar is intended to include two or more planes that are different from one another, and that may be oriented at variety of angles relative to one another (e.g., from about 0.degree. to about 90.degree.) and may intersect, or partially or completely overlap one another, for example.
[0072] The opto-electrical component 154 may be any opto-electrical component 154, such as an optical-fiber tray, and opto-electrical module, a second optical fiber track system 100, and combinations thereof, for example. The first end 148 of the ramp 106 may comprise a straight portion for a first distance, such as about 1/2 inch, for example, and the straight portion may lie in a plane parallel to the plane defined by the track 104. Similarly, the second end 150 of the ramp 106 may comprise a straight portion for a second distance, such as 1/2 inch, for example, and the straight portion may lie in a plane parallel to the plane defined by the track 104, or in a plane angled at an angle from about 0.degree. to about 90.degree. relative to the plane defined by the track 104, for example.
[0073] The ramp 106 may further have one or more attachment openings 156 and/or one or more truss (not shown) adapted to allow for the attachment of the ramp 106 to the support 102, for example. Further, the first end 148 of the ramp 106 may be connected to the ramp end 112 of the track 104 in any suitable manner, such that the one or more optical fiber channels 120 is substantially aligned with the one or more channels 152. For example, the track 104 and the ramp 106 may be attached to the support 102 such that the ramp end 112 of the track 104 and the first end 148 of the ramp 106 are connected to, or positioned next to, in close proximity to, or adjacent to, one another.
[0074] The second end 150 of the ramp 106 may be attached to the opto-electrical component 154 in any conventional manner, or may be positioned adjacent to the opto-electrical component 154. The opto-electrical component 154 may comprise an optical fiber tray in some exemplary embodiments of the inventive concepts disclosed herein. It is to be understood however, that in some exemplary embodiments the second end 150 of the ramp 106 may be attached to a second support 102.
[0075] In some exemplary embodiments, the track 104 may be omitted, and the first end 148 of the ramp 106 may be attached to the support 102 such that the first end 148 of the ramp 106 is connected to, positioned in close proximity with, or adjacent to, the opto-electrical component 138, such that the one or more optical fibers 124 connected to the opto-electrical component 138 may be accommodated by the one or more channels 152.
[0076] Referring now to FIG. 8, the ramp 106 may further comprise a ramp cover 160. The ramp cover 160 may be implemented similarly to the track cover 122, and is adapted to substantially completely cover the one or more channels 152, such that the one or more optical fibers 124 is protected along substantially the entire length of the one or more channels 152. Further, a portion (not shown) of the ramp cover 160 may extend past, or overhang, the first end 148 of the ramp 106, to provide additional protection for the one or more optical fibers 124 at the connection between the one or more optical fibers 124 and the opto-electrical component 154. Similarly, a portion of the ramp cover 160 may extend past, or overhang, the second end 150 of the ramp 106 to provide additional protection for the one or more optical fibers 124 at the connection between the one or more optical fibers 124 and the opto-electrical component 136 in some exemplary embodiments.
Macall, par. [0048]-[0076].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston (in accordance with Macall’s teaching of fiber/connection shielding/covering perimeter tracking structures/methods) to comprise:
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to a compartmentalized enclosure for controlling access to and preventing disconnection of different components in a telecommunications system comprising: a base enclosure portion configured to form a cavity; a panel configured to define an outer cavity and an inner cavity, the panel being configured to prevent access to an inner portion of the cavity and a connection between a fiber optical cable portion and a fiber optic component that are disposed in the inner portion of the cavity when the panel is in a closed position; wherein, when the panel is in the closed position, a plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the connection when the panel is in the closed position to prevent the fiber optical cable portion from being disconnected from a fiber optic component; and wherein the panel is configured to move to an open position where the panel permits access to the fiber optical cable portion, the fiber optic component, and the inner portion of the cavity; as recited in claim 59;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to an enclosure for controlling access to a fiber optical cable portion, a fiber optic component, a coaxial input cable, a cable splitter, and a plurality of output cable portions comprising: a base enclosure portion having a lower wall portion configured to partially house a fiber optical cable portion and a fiber optic component, and a plurality of sidewall portions; a panel configured to move between a closed position, where the panel prevents access to an inner portion of a cavity, the fiber optic component and the fiber optical cable portion disposed in the inner portion of the cavity to prevent access to a connection between the fiber optical cable portion and the fiber optic component that is disposed in the inner portion of the cavity thereby preventing the fiber optical cable portion from being disconnected from the fiber optic component when the panel is in the closed position, and an open position, where the panel is configured to allow access to the inner portion of the cavity, and the connection between the fiber optical cable portion and the fiber optic component; wherein the panel includes an upper panel portion and a sidewall panel portion configured to prevent access to the fiber optic component when the panel is in the closed position; and wherein the panel includes an extension panel portion configured to prevent access to the fiber optical cable portion when the panel is in the closed position; as recited in claim 66;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to an enclosure for selectively controlling the ability to disconnect a fiber optic cable connection portion from a fiber optic component in a telecommunications system comprising: a base enclosure portion configured to partially enclose a fiber optic cable connection portion that is configured to be connected to a fiber optic component; and a panel configured to move between a closed panel position, where the panel prevent access to an inner portion of a cavity and the fiber optic cable connection portion disposed in the inner portion of the cavity so as to prevent access to a connection between the fiber optic cable connection portion and the fiber optic component so as to prevent the fiber optic cable connection portion from being disconnected from the fiber optic component, and an open panel position, where the panel allows access to the fiber optic cable connection portion and does not prevent the fiber optic cable portion from being disconnected from the fiber optic component; as recited in claim 79;
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to an enclosure for selectively controlling access to an optical fiber component and/or coaxial cable components and preventing disconnection of the optical fiber component comprising: a base enclosure portion configured to partially house an optical fiber cable connection portion that is configured to be connected to an optical fiber component; a panel configured to move between a closed position, where the panel is configured to prevent access to an inner portion of a cavity and a connection between the optical fiber component and the optical fiber cable connection portion disposed in the inner portion of the cavity so as to prevent the optical fiber cable connection portion from being disconnected from the optical fiber component when the panel is in the closed position, and an open position, where the panel is configured to allow the optical fiber cable connection portion to be disconnected from the optical fiber component; wherein an upper panel portion of the panel includes an edge portion configured to fit within a first sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the optical fiber component between the edge portion and the first sidewall portion when the panel is in the closed position; wherein a sidewall panel portion of the panel includes a sidewall edge portion configured to fit within a lower wall portion of the base enclosure portion so as to prevent access to the side portion of the optical fiber component between the sidewall edge portion and the lower wall portion of the base enclosure when the panel is in the closed position; wherein an extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a second sidewall portion of the base enclosure portion so as to prevent the optical fiber cable connection portion from being disconnected from the optical fiber component when the panel is in the closed position; wherein the optical fiber cable connection portion is disposed between the extension panel edge portion and the second sidewall portion when the panel is in the closed position; wherein the enclosure is configured to separately control access to a connection between the optical fiber component and a coaxial cable component; wherein the optical fiber cable connection portion is configured to be connected to the fiber optical component; and wherein the coaxial cable component comprises a coaxial input cable, a cable splitter, or an output cable portion; as recited in claim 90; 
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to an enclosure for selectively controlling the ability to access and disconnect an optic fiber cable connection portion from a fiber optical component comprising: a base portion configured to partially enclose an optical fiber cable connection portion that is configured to be connected to or disconnected from an optical fiber component; a panel configured to selective move between a closed panel position, where the panel prevents access to an inner portion of a cavity and a connection between the optical fiber cable connection portion and the optical fiber component disposed in the inner portion of the cavity so as to prevent the optical fiber cable connection portion from being disconnected from the optical fiber component when the panel is in the closed position, and an open panel position, where the panel allows the optical cable connection portion to be disconnected from the optical fiber component; as recited in claim 103; 
Controlling access to a panel-defined cavity by having the panel’s perimeter closely fit to an enclosure for selectively controlling access to an optical fiber component and/or coaxial cable components comprising: a base portion configured to partially support an optical fiber cable connection portion that is configured to be connected to an optical fiber component; a panel configured to move between a closed position, where the panel is configured to prevent access to an inner portion of a cavity and a connection between an optical fiber component and the optical fiber cable connection portion disposed in the inner portion of the cavity so as to prevent the optical fiber cable connection portion from being disconnected from the optical fiber component, and an open position, where the panel is configured to allow the optical fiber cable connection portion to be disconnected from the optical fiber component; wherein the enclosure is configured to separately control access to the connection between the optical fiber component and a coaxial cable component; and wherein the coaxial cable component comprises a coaxial input cable, a cable splitter, or an output cable portion; as recited in claim 109;
because the resulting configurations would protect fiber-routes and fiber connections to opto-electrical components from “forced air currents, user handling, and moderate shock and vibration.” Macall, par. [0047]. 
Regarding dependent claims 60-65, 67-78, 80-89, 91-102, 104-108, and 110-125, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth in view of Alston and further in view of Macall, as applied in the rejections of independent claims 59, 66, 79, 90, 103, and 109, to comprise:

60. The compartmentalized enclosure of claim 59, wherein the base enclosure portion is configured to form an outer perimeter shape portion and the panel is configured to form an inner perimeter shape portion that matches and fits within the outer perimeter shape portion; and wherein, when the panel is in the closed position, the panel is configured to be disposed in the cavity of the base enclosure portion, and the plurality of edges of the panel are configured to define the inner perimeter shape portion. 
61. The compartmentalized enclosure of claim 59, further comprising a housing portion configured to move between a closed housing position, where the housing portion prevents access to at least one component within the inner portion of the cavity, and an open housing position, where the housing portion permits access to the inner portion of the cavity and the at least one component. 
62. The compartmentalized enclosure of claim 59, wherein the outer perimeter shape portion has an outer rectangular shape, and the inner perimeter shape portion has an inner rectangular shape that matches and fits within the outer rectangular shape so as to form a rectangular substantially perimeter matching portion so as to prevent access to equipment within the inner portion of the cavity between the inner perimeter portion and the outer perimeter portion when the panel member is in the closed position. 
63. The compartmentalized enclosure of claim 59, wherein the panel includes an upper panel portion configured to prevent access to an upper portion of a fiber optic component when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the fiber optic component when the panel is in the closed position, and an extension panel portion configured to prevent access to a fiber optical cable portion when the panel is in the closed position. 
64. The compartmentalized enclosure of claim 63, wherein the fiber optic component is configured to convert an optic signal into a digital signal. 
65. The compartmentalized enclosure of claim 59, wherein the inner perimeter shape portion of the panel is configured to match and fit within the outer perimeter shape portion of the base enclosure portion so as to form a perimeter matching or substantially perimeter matching portion that prevents access to equipment within the inner portion of the cavity between the inner perimeter shape portion and the outer perimeter shape portion when the panel member is in the closed position. 
67. The enclosure of claim 69, wherein the upper panel portion is configured to prevent access to an upper portion of the fiber optic component when the panel is in the closed position; and wherein the sidewall panel portion is configured to prevent access to a side portion of the fiber optic component when the panel is in the closed position, and the extension panel portion is configured to prevent access to the fiber optical cable portion when the panel is in the closed position. 
68. The enclosure of claim 67, wherein the upper panel portion of the panel includes an edge portion configured to fit within a first sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optic component between the edge portion and the first sidewall portion when the panel is in the closed position; wherein the sidewall panel portion of the panel includes a sidewall edge portion configured to fit within a lower wall portion of the base enclosure portion so as to prevent access to the side portion of the fiber optic component between the sidewall edge portion and the lower wall portion of the base enclosure portion when the panel is in the closed position; and wherein the extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a second sidewall portion of the base enclosure portion so as to prevent access to the fiber optical cable portion between the extension panel edge portion and the second sidewall portion when the panel is in the closed position. 
69. The enclosure of claim 68, wherein the fiber optical cable portion, the fiber optic component, the coaxial input cable, the cable splitter, and the plurality of output cable portions are configured to be connected to one another when the panel is in the closed position. 
70. The enclosure of claim 69, wherein the panel is configured to allow access to the fiber optical cable portion and the fiber optic component when the panel is moved to the open position without having to disconnect any one of the fiber optical cable portion, the fiber optic component, the coaxial input cable, the cable splitter, or the plurality of output cable portions. 
71. The enclosure of claim 69, wherein the panel is configured to allow access to the fiber optical cable portion and the fiber optic component when the panel is moved to the open position without having to disconnect any one of the fiber optical cable portion, the fiber optic component, the coaxial input cable, the cable splitter, or the plurality of output cable portions. 
72. The enclosure of claim 69, wherein the panel includes an upper surface configured to be mounted to the cable splitter. 
73. The enclosure of claim 69, further comprising a base panel configured to encircle a plurality of fiber optical cable portions around the fiber optic component when the panel is in the open and closed positions. 
74. The enclosure of claim 71, wherein the fiber optic component is configured to convert an optic signal into a digital signal. 
75. The enclosure of claim 69, further comprising a base panel configured to maintain a minimum permissible bend radius of a plurality of fiber optical cable portions arranged around the fiber optic component when the panel is in the open and closed positions. 
76. The enclosure of claim 75, wherein the base panel is configured to be coupled to the panel. 
77. The enclosure of claim 69, wherein the upper panel portion of the panel includes a second edge portion configured to fit within the third sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optic component between the second edge portion and the third sidewall portion when the panel is in the closed position; and wherein the upper panel portion of the panel includes a third edge portion that is configured to fit within the fourth sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optic component between the third edge portion and the fourth sidewall portion when the panel is in the closed position. 
78. The enclosure of claim 77, wherein the extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a fourth sidewall portion of the base enclosure portion so as to prevent access to the fiber optical cable portion between the extension panel edge portion and the fourth sidewall portion when panel is in the closed position. 
80. The enclosure of claim 79 wherein the panel is configured to form an inner perimeter shape portion. 
81. The enclosure of claim 79, wherein the base enclosure portion is configured to form a cavity. 
82. The enclosure of claim 80, wherein the base enclosure portion is configured to form an outer perimeter shape portion. 
83. The enclosure of claim 82, wherein the outer perimeter shape portion has an outer rectangular shape, and the inner perimeter shape portion has an inner rectangular shape that matches and fits within the outer rectangular shape so as to form a rectangular substantially perimeter matching portion so as to prevent access to equipment within the cavity between the inner perimeter portion and the outer perimeter portion when the panel member is in the closed position. 
84. The enclosure of claim 79 wherein, when the panel is in the closed position, the panel is configured to be disposed in the cavity of the base enclosure portion, and a plurality of edges of the panel are configured to define the inner perimeter shape portion. 
85. The enclosure of claim 79 wherein, when the panel in the closed position, the plurality of edges of the panel are configured to be adjacent to an internal wall of the base enclosure portion such that no gap exists between the plurality of edges of the panel and the internal wall. 
86. The enclosure of claim 79, further comprising a housing portion configured to move between a closed housing position, where the housing portion prevents access to at least one component within the cavity, and an open housing position, where the housing portion permits access to the cavity and the at least one component. 
87. The enclosure of claim 79, wherein the panel includes an upper panel portion configured to prevent access to an upper portion of a fiber optic component when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the fiber optic component when the panel is in the closed position, and an extension panel portion configured to prevent access to the first portion of the fiber optical cable portion when the panel is in the closed position. 
88. The enclosure of claim 87, wherein the fiber optic component is configured to convert an optic signal into a digital signal. 
89. The enclosure of claim 79, wherein the inner perimeter shape portion of the panel is configured to match and fit within the outer perimeter shape portion of the base enclosure portion so as to form a perimeter matching or substantially perimeter matching portion that prevents access to equipment within the cavity between the inner perimeter shape portion and the outer perimeter shape portion when the panel member is in the closed position. 
 91. The enclosure of claim 90, wherein the optical fiber component is configured to convert an optic signal into a digital signal. 
92. The enclosure of claim 90, wherein the base enclosure portion includes a lower wall portion. 
93. The enclosure of claim 90, wherein the base enclosure portion is configured to partially house a plurality of sidewall portions. 
94. The enclosure of claim 90, wherein the fiber optical cable connection portion, the fiber optical component, the coaxial input cable, the cable splitter, and the plurality of output cable portions are configured to be connected to one another when the panel is in the closed position. 
95. The enclosure of claim 90, wherein the panel is configured to allow access to the optical fiber cable connection portion and the fiber optical component when the panel is moved to the open position without having to disconnect the fiber optical cable connection portion, the fiber optical component, the coaxial input cable, the cable splitter, or the plurality of output cable portions. 
96. The enclosure of claim 90, wherein the panel is configured to allow access to the optical fiber cable connection portion and the fiber optical component when the panel is moved to the open position without having to disconnect any one of the fiber optical cable connection portion, the fiber optical component, the coaxial input cable, the cable splitter, or the plurality of output cable portions. 
97. The enclosure of claim 90, wherein the panel includes an upper surface configured to be mounted to the cable splitter. 
98. The enclosure of claim 90, further comprising a base panel configured to encircle a plurality of optical fiber cable connection portions around the fiber optical component when the panel is in the open and closed positions. 
99. The enclosure of claim 90, further comprising a base panel configured to maintain a minimum permissible bend radius of a plurality of optical fiber cable portions arranged around the fiber optical component when the panel is in the open and closed positions. 
100. The enclosure of claim 90, wherein the base panel is configured to be coupled to the panel. 
101. The enclosure of claim 90, wherein the upper panel portion of the panel includes a first edge portion and a second edge portion that is configured to fit within the third sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optical component between the second edge portion and the third sidewall portion when the panel is in the closed position, and the upper panel portion of the panel includes a third edge portion that is configured to fit within the fourth sidewall portion of the base enclosure portion so as to prevent access to the upper portion of the fiber optical component between the third edge portion and the fourth sidewall portion when the panel is in the closed position. 
102. The enclosure of claim 94, wherein the extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a fourth sidewall portion of the base enclosure portion so as to prevent access to the optical fiber cable connection portion between the extension panel edge portion and the fourth sidewall portion when panel is in the closed position. 
 104. The enclosure of claim 103, wherein the fiber optic component is configured to convert an optic signal into a digital signal. 
105. The enclosure of claim 103, further comprising a housing portion configured to move between a closed housing position, where the housing portion prevents access to at least one component within the cavity, and an open housing position, where the housing portion permits access to the cavity and the at least one component. 
106. The enclosure of claim 103, wherein the base portion includes an outer perimeter shape portion has an outer rectangular shape, and the panel defines an inner perimeter shape portion that has an inner rectangular shape that matches and fits within the outer rectangular shape so as to form a rectangular substantially perimeter matching portion so as to prevent access to a component located between the inner perimeter portion and the outer perimeter portion when the panel is in the closed position. 
107. The enclosure of claim 103, wherein the panel includes an upper panel portion configured to prevent access to an upper portion of the optical fiber component when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the optical fiber component when the panel is in the closed position, and an extension panel portion configured to prevent access to the optical fiber cable connection portion when the panel is in the closed position. 
108. The enclosure of claim 103, wherein an inner perimeter shape portion of the panel is configured to match and fit within an outer perimeter shape portion of the base portion so as to form a perimeter matching portion that is configured to prevent access to the optical fiber component when the optical fiber component is located between the inner perimeter shape portion and the outer perimeter shape portion and when the panel member is in the closed position. 
 110. The enclosure of claim 109, wherein the optical fiber cable connection portion is configured to be connected to the optical fiber component. 
111. The enclosure of claim 109 wherein the panel includes an upper panel portion configured to prevent access to an upper portion of the optical fiber component when the panel is in the closed position, a sidewall panel portion configured to prevent access to a side portion of the optical fiber component when the panel is in the closed position, and an extension panel portion configured to prevent the fiber optical cable connection portion from being disconnected from the optical fiber component when the panel is in the closed position. 
112. The enclosure of claim 111 wherein the upper panel portion of the panel includes an edge portion configured to fit within a first sidewall portion of the base portion so as to prevent access to the upper portion of the optical fiber component between the edge portion and the first sidewall portion when the panel is in the closed position. 
113. The enclosure of claim 112 wherein the sidewall panel portion of the panel includes a sidewall edge portion configured to fit within a lower wall portion of the base portion so as to prevent access to the side portion of the optical fiber component between the sidewall edge portion and the lower wall portion of the base housing when the panel is in the closed position. 
114. The enclosure of claim 111 wherein the extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a second sidewall portion of the base portion so as to prevent the optical fiber cable connection portion from being disconnected from the optical fiber component when the panel is in the closed position. 
115. The enclosure of claim 114 wherein the optical fiber cable connection portion is disposed between the extension panel edge portion and the second sidewall portion when the panel is in the closed position. 
116. The enclosure of claim 109, wherein the optical fiber cable connection portion, the fiber optical component, the coaxial input cable, the cable splitter, and a plurality of output cable portions are configured to be connected to one another when the panel is in the closed position. 
117. The enclosure of claim 109, wherein the panel is configured to allow access to the optical fiber cable connection portion and the optical fiber component when the panel is moved to the open position without having to disconnect the optical fiber cable connection portion, the fiber optical component, the coaxial input cable, or the cable splitter. a plurality of output cable portions. 
118. The enclosure of claim 109, wherein the panel is configured to allow access to the optical fiber cable connection portion and the fiber optical component when the panel is moved to the open position without having to disconnect any one of the optical fiber cable connection portion, the fiber optical component, the coaxial input cable, the cable splitter, or the plurality of output cable portions. 
119. The enclosure of claim 109, wherein the panel includes an upper surface configured to be mounted to the cable splitter. 
120. The enclosure of claim 109, further comprising a base panel configured to encircle a plurality of optical fiber cable connection portions around the fiber optical component when the panel is in the open and closed positions. 
121. The enclosure of claim 109, further comprising a base panel configured to maintain a minimum permissible bend radius of a plurality of optical fiber cable connection portions arranged around the fiber optical component when the panel is in the open and closed positions. 
122. The enclosure of claim 109, wherein the base panel is configured to be coupled to the panel. 
123. The enclosure of claim 109, wherein the upper panel portion of the panel includes a first edge portion and a second edge portion that is configured to fit within the third sidewall portion of the base portion so as to prevent access to the upper portion of the fiber optical component between the second edge portion and the third sidewall portion when the panel is in the closed position, and the upper panel portion of the panel includes a third edge portion that is configured to fit within the fourth sidewall portion of the base portion so as to prevent access to the upper portion of the fiber optical component between the third edge portion and the fourth sidewall portion when the panel is in the closed position. 
124. The enclosure of claim 111, wherein the extension panel portion of the panel includes an extension panel edge portion that is configured to fit within a fourth sidewall portion of the base portion so as to prevent access to the optical fiber cable connection portion between the extension panel edge portion and the fourth sidewall portion when panel is in the closed position. 
125. The enclosure of claim 120, wherein the fiber optical component is a fiber optical converter. 
because the resulting configurations would prevent access to and discourage tampering with the cables and connections located within base-sidewall-lid-panel defined cavities, Alston, par. [0016], by protecting fiber-routes and fiber connections to opto-electrical components, for example, from “forced air currents, user handling, and moderate shock and vibration.” Macall, par. [0047]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883